DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2021 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 19 October 2021, with respect to claim 108 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 108, 138-143, 146-149, and 153-155 have been withdrawn. 

Allowable Subject Matter
 	Claims 108, 138-143, 146-149, and 153-155 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 108,138-143,146-149,153-155: None of the prior art of record, alone or in combination, teaches or discloses a system for characterizing a sample, the system comprising:
 	a gating system configured to block pump radiation for a plurality of varied blocking periods; and
 	a controllable optical delay system configured to introduce a variable time delay ([Symbol font/0x44]) between at least one pulse from the interrogating beam and a reference time with respect to said charging the sample such that the variable time delay causes the interrogating beam to interrogate the sample after a blocking period of the plurality of varied blocking periods,
 	in combination with the rest of the limitations of independent claim 108.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896